Citation Nr: 0500659	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February to November 
1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
which denied service connection for a lung disorder.  The 
veteran testified at a personal hearing at the RO in June 
2003.  A December 2004 motion to advance the case on the 
Board's docket was granted by the Board in December 2004.  


REMAND

The veteran's service medical records for his February to 
November 1951 active service were reportedly destroyed in the 
1973 fire at the National Personnel Records Center.  When a 
veteran's service medical records are not available, VA's 
duty to assist, and the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The veteran has alleged that he was treated for pleurisy 
during service.  Post-service treatment records show 
treatment for various lung problems.  A January 1953 private 
record of physical examination report noted that the veteran 
was given a chest X-ray, but that the film was very light and 
that he would be re-examined in May 1953.  A July 1953 entry 
noted that a chest X-ray showed peri-bronchial thickening; 
adhesions to both diaphragms, more active in the right; and 
healed tubercles in both hila.  An August 1953 entry noted 
that an X-ray indicated bronchial thickening-adhesions right, 
diaphragm healed, and tubercles in both hila.  An August 1954 
private treatment entry noted that the veteran reported that 
he was spitting up purulent exudate from his chest.  It was 
noted that he had pleurisy with effusion.  Another August 
1954 entry noted that the veteran reported that he had 
pleurisy in the Army.  

Additionally, a January 1962 private treatment entry noted 
that the veteran had a persistent cold and cough with 
pleuritic pain in his chest.  It was noted that there was no 
evidence of serious disease on the physical examination and 
that the veteran was advised to quit smoking.  A May 1962 
private treatment entry referred to chest pain and pleurisy.  
An October 1962 entry noted that the veteran had chronic 
pleurisy.  

Within an October 1962 statement from "W.B.B.", Jr., M.D., 
indicated that the veteran complained of pain in breathing in 
the lower chest that he had noted since May 1962.  It was 
noted that the veteran reported that he had pleurisy in 1951, 
while in the service, but since that time had suffered no 
chest trouble.  Dr. B. stated that he could find nothing 
abnormal and that he felt quite certain that the veteran's 
symptoms were on a basis of anxiety and tension.  A June 1964 
treatment entry indicated that the veteran had pleurisy with 
residual scarring in 1951 or 1952.  

The veteran continued to receive treatment for various lung 
complaints.  A September 2001 statement from "J.R.G.", 
M.D., indicated that his office had been seeing the veteran 
since 1995 related to his initial coronary reconstruction.  
Dr. G. stated that at that time, the veteran had a degree of 
chronic obstructive pulmonary disease (COPD) and was also 
noted to have scarring on his chest X-ray.  It was noted that 
the veteran later related that the scarring was from a bout 
of tuberculosis in 1951 at which time he was told that he had 
pleurisy.  A July 2002 statement from Dr. G. indicated that 
the veteran's overall picture was consistent with mixed COPD 
with some residual scarring from previous pleurisy.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claimed 
lung disorder.  Given the factors above, it is the judgment 
of the Board that the duty to assist the veteran with his 
claim includes obtaining any pertinent recent treatment 
records and affording the veteran a VA examination with an 
etiological opinion.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
recently for lung problems that have not 
already been obtained, if any.  The RO 
should then obtain copies of the related 
medical records which are not already in 
the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed lung disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current lung disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed lung disorders, 
including any relationship with the 
veteran's period of service from February 
to November 1951.

3.  Thereafter, the RO should review the 
claim for service connection for a lung 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




